Title: To John Adams from Nicolas Maurice Gellée, 11 October 1779
From: Gellée, Nicolas Maurice
To: Adams, John


     
      Dear Sir
      Chaalons en Champagne. Oct. 11. 1779
     
     I hope this Letter will reach you safe at Home amongst your Family and Friends. Supposing you are no less famish’d for News from this Side of the Atlantic than we are for American ones, I’ll tell you the State of Affairs in Europe is almost the same as when you left it. Spain, tho’ she is declared, four Months ago, seems as yet unconcerned about your Independance. The joint Fleets of France and Spain amounting to 66 Vessels of the Line have cruized during two Months, without any Success against Sir Charles Hardy who brought his 45 Sails back to Portsmouth, a single one, the Ardent of 64 Guns having been taken on Account of its Crew refusing the Service. It was reported that Count d’Orvilliers who had recently lost his daughter and his Son, was so troubled with Grief, he missed two fine Occasions of engaging a Battle. Others said that it was not the Fault of Count d’Orvilliers but of the Wind. Such was the Language held in France. The British Marine Officers in general, and Sir Lockart Ross in particular were so much roused when Sir Charles Hardy gave the Signal to get away from the French Fleet, he was obliged to shew his Instructions wherein it was recommended to him not to venture. The Bulk of the People in England look’d upon that Conduct as shameful and tarnishing the British Name; So that an equal Discontent prevailed in both Countries. But the few prudent People think that this Campaign being inactive was on one Side of much Advantage to Great Britain as it gives her Leisure to display her whole Strength and Ressources; And, on the other, no less detrimental to France, as it renders fruitless the enormous Expences incurred by the Preparatives of a Descent designed to be made in England and which did not take Place. However, Count d’Orvilliers is recalled and Count Du Chaffault appointed his Successor. Both Fleets are again to set at Sea immediately. Gibraltar is invested by a Spanish Army.
     Reports are spread of an Alliance to be made this Winter between England and Russia, in Case no decisive Event shall take Place before the Return of the respective Fleets.
     Captain Jones gives much Trouble to the English. He undertook lately to make himself Master of the Fleet coming from the Baltic. The Convoy consisting of two Ships of War (the one of 40 Guns and of the best of the British Navy) surrendered to him, but he missed the others. Two strong Squadrons have been sent after him. He took during his Cruize a vast Number of Ships; And his own Benefit amounts to no less than 15,000 Pounds sterling.
     I heard with much Concern of the Destruction of the American Squadron at Penobscot. I hope Sir G. Collier shall account for it to Count d’Estaing, and the British Barbary be retaliated as it deserves.
     Lately after your Departure, strange Reports were spread, I don’t know from what Quarter they came, about you and Mr. Samuel Adams. It was said and printed he headed a Conspiration contriv’d to surrender Boston to the English; And that you were gone to London, having, during your Station in France, entertained an illicit Correspondence with the British Ministry. I endeavoured to shew the Absurdity of this Latter Assertion, the more as you did embark in the same Ship with Chevalier de la Luzerne. But you know the People in this Country are very ignorant of American Affairs, And ill designing People Men are not at a Loss to indulge their Malignity. Had I kept a Copy of Count de Vergennes’s last Letter to you, I think there was truely an Occasion it should have been made Use of.
     You see by the Date of this Letter I dwell no more at Passy. Early in June, perceiving that since the Commission was dissolved, I was no more in the Confidence, and young Mr. Franklin took upon himself the sole interessant Business, I desired a Conference with Dr. Franklin, in Order to know the true Motive of that Change. He told me that I could see the Business was not, for the Present, so considerable as it had hitherto been; that there was no Scope for my Talents; that the Change I complained of did not arise of any Mistrust; But that, as far as he saw, one Secretary was now sufficient. In the mean Time, he desired me very politely to stay there on the same footing, untill I had provided for another Station of greater Trust and Emolument; But I did not think proper to remain a Burthen to the Public, being almost unuseful in the Business, and I retired to my Family whence I send you these Lines.
     I will however, in my private Capacity of a sincere Well-wisher to the American Cause, communicate an Observation, which cannot have escap’d your Perspicacity. You had many Occasions to remark that the Subjects of the United States being quite ignorant of French Customs and Manners was a spring of frequent Altercations and Law-Suits; even that the extensive Signification of the fourth Article of the Treaty of Commerce had not been attended to when redacted. I had, long ago, begun an Explanation of it which I thought the more necessary as the Subjects of the United States are thereby intitled to many Privileges they did not as yet enjoy. If you think such an Explanation as well as an Idea of the Rights and Duties established in the various Parts of Europe, might make me instrumental to the Congress in their Conduct not only with France, but also in the Redaction of the Treaties to be made with the other European Powers, indicate a safe Occasion, and I’ll send the whole to you, as the most Part is already done.
     The Abbe’s are very well and remember you very tenderly. I wrote to you in July, inclosing a Letter from them and your remaining News-Papers; But I apprehend the Bearer has been taken in the Voyage.
     Tho’ I don’t know of Mistress Adams, but by her Letters, please to present my Respects to her and my Compliments to your Son.
     
      With the more respectful Attachment, I have the Honor to be Dear Sir Your most obedient & most humble Servt.
      N M Gellée
     
    